Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 08/26/2022.
Claims 1, 3, 4, and 6-20 are currently pending in this Application.
This action is made final.


Response to Amendment
With respect to claim rejections made under 35 U.S.C. § 101, Applicant’s arguments filed on 08/26/2022, see pages 9-14.  The Examiner has considered the Applicant’s argument however respectfully disagrees.  
The Applicant begins by stating that “the Office Action fails to provide any meaningful analysis of whether the claim as a whole integrates the judicial exception, if any, into a practical application of the exception and whether the claims add a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field.”
The Applicant goes on to state “For example, regarding claim 1, the Examiner merely enumerates almost the entire claim language and alleges that the enumerated claim langue is directed to an abstract ide. Then, the Examiner identifies only a memory and a processor as an additional element”, and that furthermore “The Examiner merely repeats the same argument in Step 2B”
Applicant argues that “Since the Patent Office did not consider the claims as a whole in Step 2A, Prong One and in Step 2B and did not provide any analysis on whether the claims as a whole add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, the Office fails to present a prima facie § 101 rejection and the 101 rejection of the pending claims should be withdrawn at least this reason alone.”
Applicant also states “Applicant respectfully submits that, thus, the combination of features recited in amended claim 1 (and amended claims 8 and 18 similarly) constitutes an improvement in a cargo booking data system, and these features clearly add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.”
With regards to the Applicants arguments, the Examiner would first like to quote relevant sections of the MPEP. 

MPEP 2106.04(a) 
The enumerated groupings of abstract ideas are defined as:
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I);
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

MPEP 2106.04(d)
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

With this in mind, the Examiner has found that per Step 2A prong 1, claim 1 contains the abstract ideas of making a decision to accept or reject a cargo booking, determining whether a booked cargo volume is a disguised missing value, determining a predicted cargo volume, and generating a decision to accept or reject a cargo booking based on the predicted cargo volume.  These are all concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or with pen and paper.  Per Step 2A, prong 2, outside of these abstract ideas are the additional elements of a processor and a memory that stores a database of identified disguised missing values.  The Examiner has found that these additional elements represent generic computer components and are recited at a high level of generality such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, with respect to the analysis as to whether the claim contains “An improvement in the functioning of a computer, or an improvement to other technology or technical field”, the Examiner has found that the improvement in this instance is to the abstract ideas of improving the degree to which a cargo volume can be predicted as well as improving the ability to make a decision to accept or reject a cargo booking. The Examiner has not found an improvement to the functioning of a computer, or an improvement to a technology or technical field.
With respect to the analysis under Step 2B, the same reasoning applies.  The additional elements are generic computer components, and amount to adding the words “apply it”.  Therefore, the claim as a whole is not integrated into a practical application and does not amount to significantly more than the judicial exception.  The claim is not patent eligible.
With respect to claim rejections made under 35 U.S.C. § 103, Applicant’s arguments filed on 08/26/2022, see pages 14 and 15.  The Examiner has considered the Applicant’s argument and agrees.  None of the art of record discloses all of the features of amended Independent claims 1, 8, and 18.  These Independent claims are therefore novel/non-obvious over the art of record.  As result, dependent claims 3-4, 6, 7, 9-17, 19, and 20 are also novel/non-obvious over the art of record based on their dependency on Independent claims 1, 8, and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner is unable to establish the metes and bounds of claim 3 due to claim 3 being dependent upon a cancelled claim (claim 2).  Because claim 3 is dependent on a cancelled claim, it is unclear upon which claim it now depends.  For Examination purposes, the Examiner will interpret claim 3 as being dependent upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1, 3, 4, 6, and 7 are directed to a system or machine, claims 8-17  are directed towards a method or process, and claims 18-20 are directed to a manufacture.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: receive a cargo booking including a booked cargo volume and a booked cargo weight, wherein the cargo booking is received a quantity of days until a cargo departure day, determine whether the booked cargo volume is a disguised missing value, determine a predicted cargo volume of the cargo booking based on a set of features of the cargo booking that include at least whether the booked cargo volume is a disguised missing value, the booked cargo weight, and the quantity of days until the cargo departure day, and generate a decision to accept or reject the cargo booking based in part on the predicted cargo volume, and wherein determining whether the booked cargo volume is a disguised missing value includes comparing the booked cargo volume to the database of identified disguised missing values… to identify new disguised missing values based on a deviation of an average received cargo volume for a particular booked cargo volume from the particular booked cargo volume exceeding a first predetermined threshold, wherein the deviation g1 is defined by the following equation, as well as the equation for the deviation, as drafted covers mental processes.  That is deciding whether to accept or reject a cargo booking as well as the corresponding steps which include receiving a cargo booking, determining whether a booked cargo volume is a disguised missing value based on a deviation of an average received cargo volume, determining a predicted cargo volume, and generating a decision to accept or reject a cargo booking based on the predicted cargo volume, are concepts which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or with pen and paper.  In addition, the equation for the deviation of an average cargo volume can also be categorized as a mathematical concept such as mathematical formula or equation.  Therefore, the claim recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a processor in communication with the memory, and a database.  These additional elements amounts to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a processor in communication with the memory, and a database, are recited at a high level of generality such that they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 3, Claim 3 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: update the database of disguised missing values as new disguised missing values are identified, as drafted covers mental processes.  That is updating a database is a concept which can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.  
In addition, with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, the additional element of a processor, amounts to a generic computer component and is recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim therefore is directed to an abstract idea and does not amount to significantly more that the judicial exception.  The claim is therefore not patent eligible.
As per claim 4, Claim 4 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: wherein the new disguised missing values are identified also based on an entropy of the received cargo volumes for the particular booked cargo volume exceeding a second predetermined threshold, as drafted covers Mathematical concepts.  That is, identifying a new disguised missing value based on a an entropy of the received cargo volumes exceeding a second predetermined threshold, is a concept which involves mathematical relationships, formulas, equations, or calculations.  Therefore the claim recites an abstract idea.
In addition with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, there are no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.  
As per claim 6, claim 6 only further narrows the abstract idea of claim 4, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore directed to an abstract idea and are not patent eligible.
As per claim 7, Claim 7 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein determining the predicted cargo volume is based on one or more gradient boosting machines, as drafted covers Mathematical concepts.  That is determining a predicted cargo volume based on gradient boosting machines is a concept which involves mathematical relationships, formulas, equations, or calculations.  Therefore the claim recites an abstract idea.
In addition with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, there are no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.  
As per claim 8, claim 8 is substantially similar to claim 1, in addition, claim 8 contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claims 9, 10, and 11, claims 9, 10, and 11 only further narrow the abstract idea of claim 8, and contain no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.
As per claim 12, Claim 12 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein generating the decision is based on maximizing an expected revenue of a total cargo volume including a plurality of cargo bookings, as drafted covers certain methods of organizing human activity.  That is, generating a decision based on maximizing revenue of a total cargo volume is a concept that involves commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea. 
In addition, there are no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.  
As per claims 13 and 14, claims 13 and 14 only further narrow the abstract idea of claim 12 and contain no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.
As per claim 15, Claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of wherein the value of accepting or rejecting the predicted cargo volume is defined by the following recursive function…., as drafted covers mathematical formulas.  That is, defining the value of accepting or rejecting a predicted cargo volume by a recursive function is a concept that involves mathematical relationships, formulas, equations, or calculations.  Therefore, the claim recites an abstract idea.
In addition with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, there are no additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea and is not patent eligible.  
As per claims 16 and 17, claims 16 and 17 only further narrow the abstract idea of claim 15 and contain no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.
As per claim 18, Claim 18 is substantially similar to claim 1, reciting the same abstract idea as claim 1.  
In addition, with respect to Step 2A Prong 2 and Step 2B of the 2019 PEG, the additional elements of a non-transitory, computer-readable medium storing instructions and a processor, amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claims 19 and 20, claims 19 and 20 only further narrow the abstract idea of claim 18, and include no new additional element that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b), as set forth in this Office Action.
The most relevant prior art of record includes:
Drayton (US 20180374021 A1)
Mago (US 20190005028 A1)
Yoshida et al. (US 20060041463 A1)
As per claim 1, neither Drayton alone or in combination with any of the art of record teach the deviation equation of claim 1 with the required level of specificity.  Claim 1 is therefore novel/non-obvious over the prior art.
Drayton discloses:
A system for managing cargo bookings, the system comprising: a memory; and
a processor in communication with the memory, the processor configured to:


Drayton discloses a memory in communication with a processor.  (Drayton, See at least: Figure 1 and Figure 2 [0070] FIG. 2 shows one embodiment of client computer 200 that may include many more or less components than those shown. Client computer 200 may represent, for example, at least one embodiment of mobile computers or client computers shown in FIG. 1. [0071] Client computer 200 may include processor 202 in communication with memory 204 via bus 228.) 

receive a cargo booking including a booked cargo volume and a booked cargo weight, wherein the cargo booking is received a quantity of days until a cargo departure day,

Drayton discloses a cargo booking which includes a cargo volume and weight.  (Drayton, See at least: [0030] As used herein, the term “appointment slot” refers to a data structure that represents a time window a user may use to select a time for a pickup or delivery. Appointment slots that are selected may be associated with additional information, such as, location pickup or delivery locations, information about the items to be collected or delivered (e.g., number of items, size of items, type of items, or the like), users that made the selections, or the like.) [0147] In one or more of the various embodiments, the particular appointment slots provided to a user or customer may be influenced by various factors, including, the type of actions the user is requesting (e.g., pickups or deliveries), characteristics of the items selected for pickup or delivery (e.g., volume, weight, special attributes, or the like), pickup/delivery location, lead time before actions, or the like, or combination thereof.)
Drayton discloses a user entering volume or dimensional information.  
(Drayton, See at least: [0210] In one or more of the various embodiments, users may provide dimension information for one or more of their items. For example, in some embodiments, the user may manually enter dimension information based on their own measurements or estimates.)
Drayton discloses a cargo booking received a quantity of days until a cargo departure or a lead time before actions, such as deliveries. (Drayton, See at least: [0147] In one or more of the various embodiments, the particular appointment slots provided to a user or customer may be influenced by various factors, including, the type of actions the user is requesting (e.g., pickups or deliveries), characteristics of the items selected for pickup or delivery (e.g., volume, weight, special attributes, or the like), pickup/delivery location, lead time before actions, or the like, or combination thereof.)  Drayton discloses a range of appointment slots being a number of days. (Drayton, See at least:  [0154] For example, in some embodiments, the inventory platform may be arranged select a range of appointment slots that are plus-or-minus three days from the time selected for a particular user.) Drayton discloses that the appointment slots include cargo departures or deliveries. [0030] As used herein, the term “appointment slot” refers to a data structure that represents a time window a user may use to select a time for a pickup or delivery.)
determine whether the booked cargo volume is a disguised missing value, 
Drayton discloses determining whether a booked cargo volume is a disguised missing value or distinguishing between cargo volumes that are generic dimensional estimates or specific dimensions. (Drayton, See at least: [0224] Likewise, in one or more of the various embodiments, a user may have entered an incorrect brand, make, model, or the like, causing the inventory platform to incorrectly estimate the dimensions of the item. Accordingly, in one or more of the various embodiments, if the item is picked up by the inventory platform, these user introduced errors may be corrected and stored with the item information for the item. In one or more of the various embodiments, the inventory engine may be arranged to distinguish between generic dimension estimates and generic estimates. For example, the information may be arranged to include generic dimensions estimates separate from specific or actual dimension values so it may distinguish whether the dimensions for items are based on generic estimates or specific dimensions.)

determine a predicted cargo volume of the cargo booking based on a set of
features of the cargo booking that include at least whether the booked cargo volume is a disguised missing value, the booked cargo weight, and the quantity of days until the cargo departure day,

Drayton discloses determining a predicted cargo volume based on whether the booked cargo volume is a disguised missing value or based on using actual dimensions versus generic dimensions. Drayton further discloses determining if dimensional information is incorrectly entered by the user. (Drayton, See at least: [0017] FIG. 13 illustrates a flowchart for a process for providing storage dimension estimates in accordance with one or more of the various embodiments. [0219] At block 1310, in one or more of the various embodiments, the inventory engine may be arranged to provide specific storage dimensions for the picked up items that may be based on the actual dimensions of the picked up items. In one or more of the various embodiments, since user items may be uniquely labeled, the actual storage dimensions for items received by the inventory platform may be added to the item information. Accordingly, in some embodiments, from then on, the inventory engine or routing engine may be arranged to employ on these actual specific dimension values rather than generic storage dimension estimates.[0224] Likewise, in one or more of the various embodiments, a user may have entered an incorrect brand, make, model, or the like, causing the inventory platform to incorrectly estimate the dimensions of the item. Accordingly, in one or more of the various embodiments, if the item is picked up by the inventory platform, these user introduced errors may be corrected and stored with the item information for the item. In one or more of the various embodiments, the inventory engine may be arranged to distinguish between generic dimension estimates and generic estimates. For example, the information may be arranged to include generic dimensions estimates separate from specific or actual dimension values so it may distinguish whether the dimensions for items are based on generic estimates or specific dimensions.)
Drayton discloses determining a predicted cargo volume based on cargo weight or based on item information which can include weight.  (Drayton, See at least:  [0155] In one or more of the various embodiments, the inventory platform may be arranged to estimate the volume required for a given job based on the items that the user has selected. For example, item information associated with items included in a user's item catalog may include values representing the volume (e.g., van space) consumed by each item. [0211] At block 1304, in one or more of the various embodiments, the inventory engine may be arranged to provide generic storage dimension estimates for one or more of the users items based on the provided item information.[0022] Item information may include, information such as, item location, item name, item description, height, weight, width volume.)
Drayton discloses determining a predicted cargo volume or transfer agent capacity needed for a quantity of days until a cargo departure or during a given time period.   (Drayton, See at least [0201] Also, in one or more of the various embodiments, one or more predictive models may be used to estimate transfer agent capacity needed for a given time period. In one or more of the various embodiments, the inventory platform may employ a pickup volume model or a delivery volume model to plan the number of transfer agents to have available in a given period.) Drayton discloses appointment slots.  (Drayton, See at least:  [0154] At block 1004, in one or more of the various embodiments, an inventory platform may be arranged to determine the pickup/delivery volume already assigned or allocated to appointment slots near the time for selected for the authenticated user. In some embodiments, the appointment slots selected for volume determination may be selected based on a date/time requested by the user, or an automatic or default time based on configuration and defined time-window. For example, in some embodiments, the inventory platform may be arranged select a range of appointment slots that are plus-or-minus three days from the time selected for a particular user.)  Drayton then discloses that the appointment slots contain a quantity of days until departure, or a lead time.  (Drayton, See at least: [0147], …the particular appointment slots provided to a user or customer may be influenced by various factors, including, the type of actions the user is requesting (e.g., pickups or deliveries), characteristics of the items selected for pickup or delivery…lead time before actions, or the like, or combination thereof.)

generate a decision to accept or reject the cargo booking based in part on the predicted cargo volume.

Drayton discloses accepting a cargo booking based on a predicted cargo volume. (Drayton, See at least: [0017] FIG. 13 illustrates a flowchart for a process for providing storage dimension estimates in accordance with one or more of the various embodiments. [0167] FIG. 11 illustrates a flowchart for process 1100 for providing real-time route modification in accordance with one or more of the various embodiments. After a start block, at block 1102, in one or more of the various embodiments, an inventory platform may be arranged to allocate pickup and delivery jobs to one or more transfer agents based on transfer agent capacity and defined routes. In one or more of the various embodiments, the inventory platform may be arranged to allocated jobs based on their associated appointment information (e.g., appointment slot information). [0154] At block 1004, in one or more of the various embodiments, an inventory platform may be arranged to determine the pickup/delivery volume already assigned or allocated to appointment slots near the time for selected for the authenticated user.) 
Mago discloses: 
wherein the memory stores a database of identified disguised missing values, and wherein determining whether the booked cargo volume is a disguised missing value includes comparing the booked cargo volume to the database of identified disguised missing values,
Mago discloses a database that contains disguised missing values or common errors, which are then compared to the input data in order to determine if there is a match and a corresponding error. (Mago, See at least: [0195] For example, as described above with reference to FIG. 3, in some embodiments the particular input text string may be saved as a common error in database field F33 in a database record that is associated with the particular idiomatic expression. Once the particular input text string is saved as a common error in database 108, it may be of value to other operations in processes 500 and 600 (e.g., operation 606 which searches the common errors stored in database 108 to identify a match).
Yoshida discloses:
wherein the processor is further configured to identify new disguised missing values based on a deviation of an average received cargo volume for a particular booked cargo volume from the particular booked cargo volume exceeding a first predetermined threshold,
Yoshida however teaches exceeding a threshold value of standard deviation indicates a disguised missing value or that a forecasted value is an error. (Yoshida, See at least: [0076] When the ratio (s/Ave) of a conversion coefficient standard deviation (s) to an average value (Ave) exceeds the threshold, either no definite correlation can be seen between the forecast information and actual order quantity or a definite correlation can be observed therebetween but the resulting error range (absolute value) of the forecast value is large. In such a case, therefore, the procedure is terminated on the judgment that order forecast is impossible or forecast accuracy is insufficient. On the other hand, when the ratio (s/Ave) of a conversion coefficient standard deviation (s) to an average value (Ave) is equal to or less than the threshold, it can be concluded that a definite correlation exists between the forecast information and actual order quantity and that the forecast value error range (absolute value) is sufficiently small.)
Neither Drayton or any other art of record, either alone or in combination discloses:
wherein the deviation g1 is defined by the following equation:


    PNG
    media_image1.png
    128
    580
    media_image1.png
    Greyscale

Therefore, claim 1 is novel/non-obvious of over the prior art of record.
As per claims 3, 4, 6, and 7, because claims 3, 4, 6, and 7 are dependent on claim 1, claims 3, 4, 6, and 7 are also novel/non-obvious over the prior art of record for the reasons mentioned above. 
As per claim 8, all of the limitations of claim 8 are embodied in claim 1, therefore, claim 8 is also novel/non-obvious over the prior art of record for the reasons mentioned above.  See relevant discussion for claim 1.
As per claims 9-17, because claims 9-17 are dependent on claim 8, claims 9-17 are also novel/non-obvious over the prior art of record for the reasons mentioned above. 
As per claim 18, all of the limitations of claim 18 are embodied in claim 1, with the exception of a non-transitory, computer-readable medium storing instruction.  While Drayton does disclose a non-transitory, computer-readable medium storing instruction [0065], similarly to claim 1, neither Drayton nor any other art of record, either alone or in combination disclose all of the remaining limitations of claim 18.  
As per claims 19 and 20, because claims 19 and 20 are dependent on claim 18, claims 19 and 20 are also novel/non-obvious over the prior art of record for the reasons mentioned above.
Additionally, related literature includes “FAHES: A Robust Disguised Missing Values Detector”, Abdulhakim A. Qahtan. In this article, the author discusses a method or a system to detect Disguised Missing Values by, as the article states, “For DMVs as outliers, we propose a syntactic outlier detection module for categorical data, and a density-based outlier detection module for numerical values.” (See page 2100).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN G WEBSTER/Examiner, Art Unit 3628             

/ALLISON G WOOD/Primary Examiner, Art Unit 3625